Exhibit 10.3
 
MANAGEMENT AGREEMENT




This MANAGEMENT AGREEMENT (the “Agreement”), made effective as of the 1st day of
May, 2011, by and between Union Bank and Trust Company, a Nebraska banking
corporation and trust company (“Trustee”), and Whitetail Rock Capital
Management, LLC, a Nebraska limited liability company and registered investment
adviser (the “Manager”).


WHEREAS, the Trustee has entered into various grantor trust agreements entitled
“Student Loan Asset Backed Securities Investment Agreement” (collectively, the
“Trust Agreements”) with certain institutional investors as beneficial owners
(the "Beneficial Owners"), pursuant to which Trustee serves as trustee in
acquiring, holding, managing and selling student loan asset-backed securities
and participation interests therein (collectively, “Student Loan ABS”) in
accounts established under the Trust Agreements (the "Trust Accounts");


WHEREAS, the Trustee is authorized to engage a manager/investment adviser in
accordance with the terms of the Trust Agreements; and


WHEREAS, the Trustee wishes to engage the Manager to perform on behalf of the
Trustee the services set forth in this Agreement, and the Manager wishes to
perform such services, all in accordance with the Trust Agreements.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties, intending to be legally bound, hereby agree as follows:


1.           Services. The Manager agrees to perform such management, advisory,
administrative and related services to and for the Trustee as specified on
Schedule A to this Agreement.  Manager shall provide the services of those of
its officers or employees as may be required to furnish the services requested
by the Trustee under this Agreement.  The services performed by the Manager
under this Agreement are provided to the Trustee and any recommendations made by
the Manager for the purchase or sale of Student Loan ABS will be applicable to
the Trust Accounts generally and will not be specifically tailored to individual
Beneficial Owners.  Trustee reserves the right to modify, amend or reject any
recommendation made by the Manager.


2.           Term and Termination.  The initial term of this Agreement shall be
for the period commencing on the date first set forth above, and ending on the
first anniversary thereof (such period, as it may be extended, being referred to
as the “Management Period”), unless sooner terminated in accordance with the
provisions of this Section 2.  The Management Period shall automatically renew
for successive one-year periods after the initial Management Period without
necessity of documentation unless both parties mutually agree to terminate.


Either party may terminate this Agreement at any time, without penalty, by
giving the other party at least 5 days’ prior written notice. Termination of
this Agreement will not affect the liabilities or obligations of the parties
from transactions initiated before termination of this Agreement or Trustee's
obligation to pay advisory fees as set forth in this Agreement.  Upon the
termination of this Agreement, Manager will have no obligation to recommend or
take any action with regard to the securities, cash or other investments held by
the Trustee pursuant to the Trust Agreements.


 
 

--------------------------------------------------------------------------------

 
3.           Compensation.


(a)           Fees.  The Trustee shall pay to the Manager annual fees in an
amount equal to twenty-five basis points (0.25%) per annum of the outstanding
balance of the amount invested by the beneficial owner under the Trust
Agreements, including accretion through the date of billing.  The fees shall be
payable in equal installments (0.0625%) in arrears on the last day of each
calendar quarter or as the parties may otherwise mutually agree. In addition, if
the Trustee sells any Student Loan ABS held under the Trust Agreements, or if
the beneficial owner sells any such Student Loan ABS held under the Trust
Agreements, at a sale price greater than the price originally paid for such
Student Loan ABS, then Trustee shall pay additional fees to the Manager in an
amount equal to 50% of the difference between (i) the sale proceeds, less (A)
the price originally paid for the Student Loan ABS by the Trustee, and (B)
the amount of accretion on such Student Loan ABS based on the time period during
which the Trustee holds such Student Loan ABS out of the time period until the
last principal payment is due thereon and/or is forecast to be paid.  The
forecast of when the last principal payment will be paid will be based upon
modeling and assumptions determined by the Manager.  Because the Student Loan
ABS generally allow the underlying issuer of the securities significant
flexibility in directing principal reduction payments, the model will generally
assume the purchased Student Loan ABS are the last ones in the trust to receive
principal payments.


(b)           Reimbursement of Expenses.  The Trustee shall reimburse Manager
for all reasonable and necessary expenses incurred or paid by Manager in
connection with, or related to, the performance of its services under this
Agreement.  Manager shall submit to the Trustee itemized monthly statements, in
a form satisfactory to the Trustee, of such expenses incurred in the previous
month.  The Trustee shall pay to Manager amounts shown on each such statement
within 30 days after receipt thereof.


4.           Cooperation.  The Trustee shall provide such access to its
information and property as may be reasonably required in order to permit
Manager to perform its obligations hereunder.


5.           Standard of Care and Liability.  In providing services hereunder,
Manager shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims. Except when otherwise specifically required
by law, Manager shall only be liable to Trustee for any direct and foreseeable
losses, including reasonable attorney’s fees, resulting from negligence or
willful misconduct of Manager or breach of this Agreement by the
Manager.  Except as may otherwise be provided by law, Manager will not be liable
to Trustee for any act or failure to act by the Trustee, any broker-dealer to
which Student Loan ABS transactions are directed, or by any other third party.
The federal and state securities laws impose liabilities under certain
circumstances on persons who act in good faith, and therefore nothing in this
Agreement will waive or limit any rights that Trustee may have under those laws.


 
 

--------------------------------------------------------------------------------

 
 
6.
Proprietary Information.



(a)           Proprietary Information.


(i)           Manager acknowledges that its relationship with the Trustee is one
of trust and confidence and that in the course of providing services to the
Trustee, Manager will have access to and contact with Proprietary Information,
as defined below.  Manager will not, during the Management Period or at any time
thereafter, disclose to others, or use for its benefit or the benefit of others,
any Proprietary Information.


(ii)           For purposes of this Agreement, Proprietary Information shall
mean, by way of illustration and not limitation, all information (whether or not
patentable and whether or not copyrightable) owned, possessed or used by the
Trustee, including, without limitation, any invention, formula, vendor
information, customer information, apparatus, equipment, trade secret, process,
research, report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by Manager in the course of its service as a consultant to the Trustee.


(iii)           Manager’s obligations under this Section 5(a) shall not apply to
any information that (a) is or becomes known to the general public under
circumstances involving no breach by Manager or others of the terms of this
Section 5(a), (b) is generally disclosed to third parties by the Trustee without
restriction on such third parties, or (c) is approved for release by written
authorization of the Board of Directors of the Trustee.


(iv)           Upon termination of this Agreement or at any other time upon
request by the Trustee, Manager shall promptly deliver to the Trustee all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of the Trustee.


(v)           Manager represents that its performance under this Agreement does
not, and shall not, breach any agreement that obligates it to keep in confidence
any trade secrets or confidential or proprietary information of it or of any
other party or to refrain from competing, directly or indirectly, with the
business of any other party.  Manager shall not disclose to the Trustee any
trade secrets or confidential or proprietary information of any other party.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Remedies. Manager acknowledges that any breach of the provisions
of this Section 6 shall result in serious and irreparable injury to the Trustee
for which the Trustee cannot be adequately compensated by monetary damages
alone.  Manager agrees, therefore, that, in addition to any other remedy it may
have, the Trustee shall be entitled to enforce the specific performance of this
Agreement by Manager and to seek both temporary and permanent injunctive relief
(to the extent permitted by law) without the necessity of proving actual
damages.


7.           Independent Contractor Status.  Manager shall perform all services
under this Agreement as an “independent contractor.”


8.           Services to Other Clients.  Trustee understands that Manager may
perform investment management services for other clients with various investment
objectives and policies. Trustee acknowledges that Manager may give advice and
take action with respect to such clients which may differ from advice given, or
the timing or nature of action taken, with respect to Student Loan ABS under
this Agreement.  Trustee acknowledges that Manager may recommend the purchase or
sale of securities or other investments held under the Trust Agreements that
affiliates of the Manager (“Affiliated Persons”) may also purchase or sell for
their own account. Trustee further acknowledges that Manager shall have no
obligation to recommend for purchase or sale by the Trustee, any security or
other investment that Affiliated Persons may purchase or sell for its or their
own account or any other client accounts.  This Agreement does not limit or
restrict in any way Manager or any of its Affiliated Persons from buying,
selling or trading in any securities or other investments for their own
accounts.


The Manager will not, acting as principal for its own account, sell any Student
Loan ABS to or purchase any Student Loan ABS from the Trustee or any Trust
Account.  The Manager shall provide a Transaction Certificate to the Trustee
describing any recommended purchase or sale of Student Loan ABS involving a
counterparty affiliated with the Manager (other than the Trustee) permitted
under the Trust Agreements for approval by the Trustee.


Manager or its Affiliated Persons may provide services for, or solicit business
from various companies, including issuers of securities that Manager may
recommend for purchase or sale by Trustee. In providing these services, Manager
or its Affiliated Persons may obtain material, nonpublic or other confidential
information that, if disclosed, might affect an investor’s decision to buy, sell
or hold a security. Under applicable law, Manager and its Affiliated Persons
cannot improperly disclose or use this information for their personal benefit or
for the benefit of any person, including clients of Manager. If Manager or any
Affiliated Person obtains material, nonpublic or other confidential information
about any issuer, Manager is prohibited from disclosing the information to
Trustee or using it for Trustee’s benefit.


9.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)
If to Manager:



Whitetail Rock Capital Management, LLC
c/o Greer McCurley
121 South 13th Street, Suite 201
Lincoln, NE 68508


If to the Trustee:


Union Bank and Trust Company
c/o Mark Portz
6801 South 27th Street
Lincoln, NE 68512


10.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.


11.           Amendment.                      This Agreement may be amended or
modified only by a written instrument executed by both the Trustee and Manager.


12.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Nebraska.


13.           Assignment.  Except as otherwise provided herein, none of the
rights, duties or obligations of either party to this Agreement may be assigned
without the consent of the other. “Assignment” shall have the definition given
under the Investment Advisers Act of 1940 (the "Advisors Act").


14.           Miscellaneous.


(a)           No delay or omission by the Trustee in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Trustee on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.


(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


(c)           In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
on the date set forth below, to be effective as of the day and year first set
forth above.
 
 

  Whitetail Rock Capital Management, LLC                     By:  /s/ Thomas G.
McCarley     Title  President     Date Signed: May 9, 2011  

 
 
 

  Union Bank and Trust Company                     By:  /s/ Mark Portz     Title
Senior Vice President     Date Signed: May 9, 2011  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO
MANAGEMENT SERVICES AGREEMENT


Services Provided




 
1.
The Manager shall furnish services in identifying Student Loan ABS for purchase
or sale by the Trustee under the Trust Agreements.



 
2.
The Manager shall monitor performance and characteristics of the Student Loan
ABS held by the Trustee in accordance with the Trust Agreements.



 
3.
The Manager shall perform such internal clerical, accounting and administrative
services as may be required to carry out the services described herein.



 
4.
The Manager shall assist in preparing and maintaining financial records and
accounts of the Trustee with respect to the Student Loan ABS.



 
5.
Custody of the Student Loan ABS shall be maintained by the Trustee.  The Manager
will not take custody of the Student Loan ABS.  The Manager may issue
instructions for the purchase or sale of Student Loan ABS under the Trust
Agreements.



The services described herein shall be performed in accordance with the
requirements of the Investment Advisers Act of 1940, as amended, and any rules
and regulations adopted thereunder.
 
 

A-1